DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/20/2020.
Applicant's election with traverse of Species A, figures 1-3 and claims 1-9 and 20 in the reply filed on 11/20/2020 is acknowledged.  The traversal is on the ground(s) that species A-D are the same species.  This is found persuasive and will be examined with the elected species A-D and species E-G will remain withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heat exchange plate comprising depressions or protrusions” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,876,801. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “A heat exchange plate, comprising depressions and/or protrusions”. The specification as originally filed clearly sets forth the embodiment of a heat exchange plate comprising depressions and protrusions, but fails or protrusions.
Claims 4 and 20 recite the functional limitation “wherein a transitional curved surface . . . of the heat exchange plate is configured to be restricted.” The specification as originally filed does not describe correlation between the claimed function and any structure(s) responsible for the function. Paragraph [0034] of the specification does state that “configured to be restricted” signifies that the transitional curved surface can be controlled or adjusted as desired, and is not regular or uniform, however, this appears to be related to a design consideration/process of manufacturing rather than a final product which can be adjusted as desired by a user. Applicant fails to provide an adequate written description of how the apparatus is structurally configured such that it is “configured to be restricted”. 
Claims 5-8 recites the limitation “at least one of pressure drop, heat exchange performance and volume of an entire plate heat exchanger is/are regulated by means of at least one of the following parameters of an at least partial region of the heat exchange plate”. This limitation appears to be related to a design consideration/process of manufacturing, rather than a final product which can be adjusted as desired by a user, since the specification as originally filed does not appear to disclose a final product which is adjustable nor does it describe correlation between the claimed function and any structure(s) responsible for the function. Applicant fails to provide an adequate written description of structure which would allow the final product of the claimed apparatus to be adjusted/regulated.
while keeping Ta and Tb of an at least partial region of the heat exchange plate unchanged, a minimum flow cross section on at least one side of the heat exchange plate is adjusted by adjusting Ha and Hb”. This limitation appears to be related to a design consideration/process of manufacturing, rather than a final product which can be adjusted as desired by a user, since the specification as originally filed does not appear to disclose a final product which is adjustable nor does it describe correlation between the claimed function and any structure(s) responsible for the function. Applicant fails to provide an adequate written description of structure which would allow the final product of the claimed apparatus to be adjusted.
Claims 6-8 recites the limitation “the operation of adjusting the parameters Ha and Hb comprises”. This limitation appears to be related to a design consideration/process of manufacturing, rather than a final product which can be adjusted as desired by a user, since the specification as originally filed does not appear to disclose a final product which is adjustable nor does it describe correlation between the claimed function and any structure(s) responsible for the function. Applicant fails to provide an adequate written description of structure which would allow the final product of the claimed apparatus to be adjusted.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 and 20 recite the limitations “and/or” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claims 1-3 and 5-6 recite the limitations “are/is” and “have/has” which renders the claim indefinite because it is unclear the antecedent basis is for this limitation is relying upon.
Claim 1 recites the limitation “a plurality of heat exchanging units” which renders the claim indefinite since it is unclear if the term “units” is referring to a heat transfer unit in terms of energy per unit mass or a physical structure.
Claim 3 recites the limitation "the layout" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 20 recite the functional limitation “wherein a transitional curved surface . . . of the heat exchange plate is configured to be restricted.” The specification as originally filed does not describe correlation between the claimed function and any structure(s) responsible for the function. Applicant fails to provide an adequate written description of how the apparatus is structurally configured such that it is “configured to be restricted”, and therefore, one of ordinary skill in the art would not be reasonably certain of the metes and bounds of the claimed structure.
is/are adjusted by means of at least one of the following parameters of an at least partial region of the heat exchange plate”. This limitation appears to be related to a design consideration/process of manufacturing, rather than a final product which can be adjusted as desired by a user, since the specification as originally filed does not appear to disclose a final product which is adjustable nor does it describe correlation between the claimed function and any structure(s) responsible for the function. One of ordinary skill in the art would not be reasonably certain of the metes and bounds of the claimed structure.
Claim 6 recites the limitation “while keeping Ta and Tb of an at least partial region of the heat exchange plate unchanged, a minimum flow cross section on at least one side of the heat exchange plate is adjusted by adjusting Ha and Hb”. This limitation appears to be related to a design consideration/process of manufacturing, rather than a final product which can be adjusted as desired by a user, since the specification as originally filed does not appear to disclose a final product which is adjustable nor does it describe correlation between the claimed function and any structure(s) responsible for the function. One of ordinary skill in the art would not be reasonably certain of the metes and bounds of the claimed structure.
Claim 7 recites the limitation “the operation of adjusting the parameters Ha and Hb comprises”. This limitation appears to be related to a design consideration/process of manufacturing, rather than a final product which can be adjusted as desired by a user, since the specification as originally filed does not appear to disclose a final product which is adjustable nor does it describe correlation between the claimed 
Claim 8 recites an equation and use the symbol “≈” which denotes approximately equal rather than exactly equal. The specification fails to establish what range would constitute approximately equal. What one person of ordinary skill might consider be approximately equal, another person might not. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 is rejected as being dependent from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by applicants admitted prior art Zhang (CN 205784791).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 1-4, 9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolt et al. (US Publication No.: 2013/0153184 hereinafter “Rolt”).
With respect to claim 1, Rolt discloses a heat exchanging plate (Fig. 2 or 5), said heat exchanging plate comprising depressions and/or protrusions (Fig. 3a, 238 and 220), wherein said heat exchanging plate is provided with a plurality of heat exchanging units (Fig. 2 or 5), and at least one inlet and/or at least one outlet of flow paths of said at least one heat exchanging unit are/is restricted (Fig. 2 shows the flow paths via arrows that are restricted from the protrusions).
With respect to claim 2, Rolt discloses the heat exchanging plate as claimed in claim 1 as discussed above. Rolt also discloses wherein at least one inlet and/or at least one outlet of the flow paths of at least one heat exchanging unit on said heat exchanging plate have/has a cross-section different from those of the inlets and/or outlets of other heat exchanging units (Fig. 2, the inlets or outlets are on both the top and bottom of the plate and therefore have a different cross-section).
With respect to claim 3, Rolt discloses the heat exchanging plate as claimed in claim 2 as discussed above. Rolt also discloses wherein at least one inlet and/or at least one outlet of said at least one heat exchanging unit are/is configured to be adjustable, with the layout and welding spot profile of said heat exchanging unit not changed (Para 0047, the pitch and amplitude can vary).
With respect to claims 4 and 20, Rolt discloses the heat exchanging plate as claimed in claims 1 and 2 as discussed above. Rolt also discloses wherein a transitional curved surface between adjacent depressions and/or protrusions in at least one heat exchanging unit of said heat exchanging plate is configured to be restricted (Fig. 5 the area between 520 to 520 is capable of being restricted).
It is noted that the phrases “configured to be restricted” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. 
With respect to claim 9, Rolt discloses a plate type heat exchanger (Fig. 1a), comprising, as a stacked plurality (Fig. 1a), the heat exchanging plates as claimed in .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rolt et al. (US Publication No.: 2013/0153184 hereinafter “Rolt”).
The general structure of the claimed invention, i.e. a heat exchange plate comprising depressions and protrusions, is clearly disclosed by Rolt. Claims 5-8 merely relate to optimizing the dimensions of the heat exchange structure. Rolt recognizes that these dimensions are result effective variables (e.g. [0047]) and demonstrates that it is known in the art to experiment with these plate dimensions for purposes such as preventing blockage ([0037]) and providing more desirable thermal response ([0069]). Therefore, since the general conditions of the claim were disclosed in the prior art by Rolt, it is not inventive to discover the optimum or workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art to experiment to with these dimensions in an attempt to optimize the heat exchange system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763